01

02

03

04                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
05                                     AT SEATTLE

06 UNITED STATES OF AMERICA,              )
                                          )            CASE NO. CR19-093-JLR
07         Plaintiff,                     )
                                          )
08         v.                             )
                                          )            DETENTION ORDER
09   DWAYNE BROOKS,                       )
                                          )
10         Defendant.                     )
     ____________________________________ )
11

12 Offense charged:        Bank Fraud (6 counts); Access Device Fraud (2 counts); Aggravated

13 Identity Theft (2 counts); Forfeiture Allegations

14 Date of Detention Hearing:     October 16, 2019.

15          The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and

16 based upon the factual findings and statement of reasons for detention hereafter set forth, finds

17 that no condition or combination of conditions which defendant can meet will reasonably assure

18 the appearance of defendant as required and the safety of other persons and the community.

19         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

20          1.     Defendant comes before this Court from the custody of the Washington State

21 Department of Corrections, pursuant to a Writ of Habeas Corpus ad Prosequendum. He has a

22 lengthy criminal record that includes numerous failures to appear, with bench warrant activity.



     DETENTION ORDER
     PAGE -1
01 Defendant does not does not contest detention.

02         2.      Defendant poses a risk of nonappearance based on custodial status and criminal

03 history with failures to appear. Defendant poses a risk of danger based on the nature and

04 circumstances of the offense and criminal history.

05         3.      There does not appear to be any condition or combination of conditions that will

06 reasonably assure the defendant’s appearance at future Court hearings while addressing the

07 danger to other persons or the community.

08 It is therefore ORDERED:

09 1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

10      General for confinement in a correction facility;

11 2. Defendant shall be afforded reasonable opportunity for private consultation with counsel;

12 3. On order of the United States or on request of an attorney for the Government, the person

13      in charge of the corrections facility in which defendant is confined shall deliver the

14      defendant to a United States Marshal for the purpose of an appearance in connection with a

15      court proceeding; and

16 4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel for

17      the defendant, to the United States Marshal, and to the United State Probation Services

18      Officer.

19         DATED this 16th day of October, 2019.

20

21
                                                            A
                                                            Mary Alice Theiler
                                                            United States Magistrate Judge
22



     DETENTION ORDER
     PAGE -2
